         Case 1:20-mc-01194-CL            Document 1       Filed 11/20/20      Page 1 of 3




                                                         FILED'20NOV 20 9 :3'7USDC-OR!I
BILLY J. WILLIAMS, OSB #901366
United States Attorney ·
District of Oregon
JUDITH R. HARPER, OSB 1/903260
J udi.Harper@usdoj.gov
Assistant United States Attorney
310 West Sixth Street
Medford, Oregon 9750 I
Telephone: (541) 776-3564
Attorneys for the United States



                            UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     MEDFORD DIVISION

 UNITED STATES OF AMERICA,

        Plaintiff,

        v.                                                  UNOPPOSED MOTION TO
                                                            EXTEND 90-DAY PERIOD
 $54,810.00 U.S. CURRENCY, in rem,                          PURSUANT TO
                                                            18 U.S.C. § 983(a)(3)(A)
        Defendant.


       Pursuant to Local Rule 7-1, counsel for the United StatcB certifies that I have contacted

Peter Carini, attorney for claimant Travis Barnes, who concurs with this extension.

       On August 31, 2020, Travis Barnes filed a claim in a non-judicial civil forfeiture

proceeding by the Customs and Border Protection to $54,810.00 U.S. Currency seized from

Travis Barnes on or about June 25, 2020.

       No other person filed   a claim in the administrative forfeiture proceeding.
       As provided in 18 U.S.C. § 983(a)(3)(A), the United States and Travis Barnes, agree to

extend the time in which the United States will file a complaint for forfeiture against the

Unopposed Motion to Extend 90-Day Period                                                      Page 1
         Case 1:20-mc-01194-CL            Document 1        Filed 11/20/20       Page 2 of 3




$54,810.00 U.S. Currency or to obtain an indictment alleging that the assets are subject to

forfeiture. Travis Barnes agrees that the deadline by which the United States shall be required to

file a complaint for forfeiture against the property and/or to obtain an indictment alleging that the

property is subject to forfeiture shall be extended to Thursday, February 25, 2021.

       Travis Barnes agrees that until the United States files a complaint for forfeiture against

the assets and/or obtains an indictment alleging that the assets are subject to forfeiture, or until

February 25, 2021, or until the pa11ies reach a settlement regarding the property, whichever

occurs first, the property shall remain in the custody of the United States and Travis Barnes shall

not seek its return for any reason in ai1y manner.

DATED: November 19, 2020                               Respectfully submitted,

                                                       BILLY J. WILLIAMS
                                                       United States Attorney .

                                                       s/ Judith R. Harper
                                                       JUDITII R. HARPER
                                                       Assistant United States Attorney




Unopposed Motion to Extend 90-Day Period                                                       Page 2
        Case 1:20-mc-01194-CL          Document 1       Filed 11/20/20     Page 3 of 3




                               CERTIFICATE OF SERVICE


       I hereby certify that I have made service of the foregoing Motion to Extend 90-Day Period

and a proposed Order on the party herein by sending via email on November 19, 2020 to:

Peter Carini
carinilaw@gmail.com
 Attorney for claimant Travis Barnes



                                                   s/Dawn Susuico
                                                   DAWN SUSUICO
                                                   Paralegal
